Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US3923970(col. 2,  lines 15- col. 3  line 53; Table  1).

1) about 4 to about 16% by weight of a water-soluble soap selected from the group consisting of sodium, potassium, ammonium, an alkylolamine soap of a fatty acid and mixtures thereof;
2) 3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9;
3) 5 to about 25% by weight mineral oil;
4) a  small  amount  of  polymeric  material  such  as  polyvinylpyrrolidon (such  as  0.15%);
5) a small amount  of humectant such as glycerin, propylene glycol, sorbitol and polyethylene glycols (such  as  3.99%);
6) 1 – 15% by weight of the  propellant; and 
7) balance water.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
The Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It  has  been  held  that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Response to Arguments
Applicant's arguments filed12/29/2020 have been fully considered but they are not persuasive.
The applicant argues that the composition of Breuer is notably different from that claimed due to inclusion of soap of fatty acids, no recognition of inclusion of a compressed gas propellant, and no recognition of the need for a freeze-thaw stabilizer in the form of a polyol, sugar, polar aprotic solvent or amphoteric surfactant. The applicant argues that the other ingredients which may be included in Breuer are optionally added materials, such as anionic, amphoteric or nonionic wetting agents (wherein no preference is stated for choosing one over the other), and a humectant (each example of which is a hydroxyl-containing compound). The applicant argues that no teaching or suggestion is provided directing one skilled in the art to pick and choose from the disclosure of Breuer components which provide applicant's claimed combination of components and use them in amounts as claimed in claim 18, in view of the different intended uses and the need in Breuer of the soap of fatty acids and required lubricating properties (a sought-after feature of the inventive composition of Breuer as forth above). 
 The  Examiner respectfully  submits  that  US’970 discloses a  an aqueous soap emulsion suitable for aerosolization comprising: 1) about 4 to about 16% by weight of a water-soluble soap selected from the group consisting of sodium, potassium, ammonium, an alkylolamine soap of a fatty acid and mixtures thereof;2) 3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9;3) 5 to about 25% by In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The  prior  art  discloses  the  using of  the  components  having  freeze-thaw properties,  thus  it  is  reasonable  to  expect  that the  prior  art  composition  has  the  same  or  similar  properties as  applicant set forth  in the  claims. The  applicant  fails  to  provide  any  factual  evidence  to  show  the  contrary. The applicant‘s argument cannot take place of the evidence. The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731